DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 7/26/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykstra et al (US 2017/0002641; hereinafter “Dykstra”).
Regarding claim 1: Dykstra teaches a method (Abstract; technique for controlling a bottom hole assembly; Fig. 2; ¶12-16, 63-66, 75-76) comprising: perturbing a drilling control parameter with a periodic or a stochastic signal during a drilling process (element 204 in Fig. 2; ¶5, 12-13, 63; perturbation signal applied in a process to update control parameters; inject a probe signal into the drilling operation (e.g., by applying a known perturbation signal superimposed onto a desired BHA control signal)); estimating or calculating a drilling performance measure to optimize the drilling process based on the perturbation of the drilling control parameter (¶13; measure the response of downhole sensors to the probe signal to infer certain characteristics of downhole drilling performance; ¶66; downhole sensor measurements…may be used to estimate performance measures such as bit dynamics, including the weight-on-bit (WOB), torque-on-bit (TOB), bit vibration, ROP, etc.); perturbing the drilling performance measure by multiplying the drilling performance measure with a periodic or a stochastic perturbation source through demodulation (¶75; element 240 in Fig. 2; signal is demodulated in element 240 by multiplying the signal with an oscillating signal at the same frequency as the perturbation signal, element 204); determining a next best estimate of the drilling control parameter to optimize the drilling performance measure (element 206 in Fig. 2; ¶12-13, 75; result is updated candidate control signal); perturbing the next best estimate by a periodic or a stochastic perturbation source through modulation (¶76; updated control signal and perturbation signal are combined, elements 204, 206); and feeding the perturbed next best estimate of the drilling control parameters to the drilling process (¶76; combined signals fed as input for the drilling system, element 218 in Fig. 2).

Dykstra teaches:
Regarding claim 2: further comprising feeding the drilling performance measure through a high-pass filter (element 238 in Fig. 2).
Regarding claim 3: further comprising feeding the perturbed drilling performance measure through a low-pass filter (element 242 in Fig. 2).
Regarding claim 4: wherein determining the next best estimate comprises integrating a gradient to calculate the next best estimate (¶76; part of element 240; positive or negative sign of the output from the demodulation stage represents the gradient of the cost function at the operating point of the previous BHA control input).
Regarding claim 5: wherein feeding next best estimate to the drilling process includes adjusting the one or more drilling control parameters thus optimizing the selected at least one drilling performance measure (element 206 in Fig. 2; ¶12-13, 75; result is updated candidate control signal).
Regarding claim 6: drilling at least a portion of a wellbore based on the perturbed next best estimate (¶76; combined signals fed as input for the drilling system, element 218 in Fig. 2).
Regarding claim 7: wherein estimating, perturbing, determining, perturbing, and feeding the perturbed next best estimate are repeated until a gradient is less than a predetermined threshold (¶14; extremum-seeking control can thus iteratively probe-and-adapt the BHA control to converge closer to a desired drilling objective).
Regarding claim 8: wherein the predetermined threshold is zero (¶14; desired drilling objective may involve minimizing or maximizing one or more suitable metrics associated with the drilling operation, i.e. a threshold desirable of zero).

Regarding claim 9: Dykstra teaches a drilling system (Abstract; technique for controlling a bottom hole assembly; Fig. 2; ¶12-16, 63-66, 75-76; claim 19) comprising: a drilling rig operable to form a wellbore in a subterranean formation, the drilling rig having one or more processors and a memory coupled therewith, the one or more processors operable to execute instructions stored on the memory that cause the cause the drilling system to: perturb a drilling control parameter with a periodic or a stochastic signal during a drilling process (element 204 in Fig. 2; ¶5, 12-13, 63; perturbation signal applied in a process to update control parameters; inject a probe signal into the drilling operation (e.g., by applying a known perturbation signal superimposed onto a desired BHA control signal)); estimate or calculating a drilling performance measure to optimize the drilling process based on the perturbation of the drilling control parameter (¶13; measure the response of downhole sensors to the probe signal to infer certain characteristics of downhole drilling performance; ¶66; downhole sensor measurements…may be used to estimate performance measures such as bit dynamics, including the weight-on-bit (WOB), torque-on-bit (TOB), bit vibration, ROP, etc.); perturb the drilling performance measure by multiplying the drilling performance measure with a periodic or a stochastic perturbation source through demodulation (¶75; element 240 in Fig. 2; signal is demodulated in element 240 by multiplying the signal with an oscillating signal at the same frequency as the perturbation signal, element 204); determine a next 

Dykstra teaches:
Regarding claim 10: further comprising feed the drilling performance measure through a high-pass filter (element 238 in Fig. 2).
Regarding claim 11: further comprising feed the perturbed drilling performance measure through a low-pass filter (element 242 in Fig. 2).
Regarding claim 12: wherein determine the next best estimate comprises integrate a gradient to calculate the next best estimate (¶76; part of element 240; positive or negative sign of the output from the demodulation stage represents the gradient of the cost function at the operating point of the previous BHA control input).
Regarding claim 13: wherein feed the next best estimate to the drilling process includes adjust the one or more drilling control parameters thus optimizing the selected at least one drilling performance measure (element 206 in Fig. 2; ¶12-13, 75; result is updated candidate control signal).
Regarding claim 14: drill at least a portion of a wellbore based on the perturbed next best estimate (¶76; combined signals fed as input for the drilling system, element 218 in Fig. 2).
Regarding claim 15: wherein estimate, perturb, determine, perturbing, and feed the perturbed next best estimate are repeated until a gradient is less than a predetermined threshold (¶14; extremum-seeking control can thus iteratively probe-and-adapt the BHA control to converge closer to a desired drilling objective).
Regarding claim 16: wherein the predetermined threshold is zero (¶14; desired drilling objective may involve minimizing or maximizing one or more suitable metrics associated with the drilling operation, i.e. a threshold desirable of zero).

Regarding claim 17: Dykstra teaches a non-transitory computer-readable medium (Abstract; technique for controlling a bottom hole assembly; Fig. 2; ¶12-16, 63-66, 75-76; claim 20) comprising executable instructions, which when executed by a processor, causes the processor to: perturb a drilling control parameter with a periodic or a stochastic signal during a drilling process (element 204 in Fig. 2; ¶5, 12-13, 63; perturbation signal applied in a process to update control parameters; inject a probe signal into the drilling operation (e.g., by applying a known perturbation signal superimposed onto a desired BHA control signal)); estimate or calculating a drilling performance measure to optimize the drilling process based on the perturbation of the drilling control parameter (¶13; measure the response of downhole sensors to the probe signal to infer certain characteristics of downhole drilling performance; ¶66; downhole sensor measurements…may be used to estimate performance measures such as bit 

Dykstra teaches:
Regarding claim 18: further comprising feed the drilling performance measure through a high-pass filter (element 238 in Fig. 2).
Regarding claim 19: further comprising feed the perturbed drilling performance measure through a low-pass filter (element 242 in Fig. 2).
Regarding claim 20: wherein estimate, perturb, determine, perturb, and feed the perturbed next best estimate are repeated until a gradient is less than a predetermined threshold (¶14; extremum-seeking control can thus iteratively probe-and-adapt the BHA control to converge closer to a desired drilling objective).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ng et al (US 2018/0283160); Schultz et al (US 2002/0148644) and Dykstra (US 2015/0105912) teach methods, systems and various elements of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEREMY A DELOZIER/Examiner, Art Unit 2857          


/REGIS J BETSCH/Primary Examiner, Art Unit 2857